Title: From John Adams to Thomas Jefferson, 27 May 1819
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy May 27th 1819.

I have transmitted you a letter to Samuel Adams Welles Esqr. in Boston as you desire
This gentleman is a singular character he is I believe the only surviving male of his Grandfather the late govenor of Massachusetts Samuel Adams who never had but two children a son and a daughter; his son who bore his name died early a surgeon in the army of the Revolution—without issue; his daughter married a Mr. Welles and her only son as I believe is your correspondent Samuel Adams Welles; he is now virtuously amiably and laudably employed in collecting memorials of his grandfather, in which I heartily wish him success; his grandfathers character however will never be accurately known to posterity as it never was sufficiently known to its own age: his merit in the Revolution if there was any merit in it was and is beyond all calculation. I know but one superior to it and that was James Otis. As your correspondent is the only representative of him I feel a strong interest in this favour; he was bred a merchant has talents industry a taste for letters and a fair unspotted and irreproachable character I wish you would speak a good word for him to Mr Munroe I believe him well qualified to be a commissioner under the Spanish treaty to Adjust the—American claims for spoliations on our commerce and I believe the appointment would be more popular in Massachusetts than any other that could be named—except among the old tory refugees and their rancorous disciples
I am dear Sir / Your friend and humble Servant
John Adams